Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121,365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The Application will be given the same priority as noted in Office Action dated 8/24/18 of case 15431674 reproduced below with an additional exception for limitations pertaining to the outdoors. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/384,109, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application or application 14/641226. This application and 12/384109 have completely different specifications and drawings. Therefore, there is not support for “a heat exchange unit containing an exhaust fun disposed at a top surface of the heat exchange unit that emits heat from the heated air as the vented air upwardly, thereby allowing return air to pass through a return opening that contains a return damper disposed therein; an exhaust canopy that covers the exhaust fan and provides an opening through which the vented air will base pass to the external environment, the exhaust canopy further including a plurality of louvers, the plurality of louvers being . 
This application repeats a substantial portion of prior Application No. 12/384109, filed 3/30/2009 such as “a warm exhaust outlet duct formed through the heated air opening; a cool air inlet duct formed through the return air opening an air conditioning apparatus connected to and that receives heated air from the warm exhaust outlet duct, connected to and emits cooled air into the cool air inlet duct, and connected to and emits vented air into the external environment through an exhaust opening, the air conditioning apparatus disposed in the external environment, external to the exterior wall, and mounted adjacent the exterior wall on a ground level support structure, the air conditioning apparatus further including", and adds disclosure not presented in the prior application (as stated above). Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP §211 etseq.
It is noted that Applications 14/641226 and 15/431674 do provide support for the limitations of this application with exceptions noted below.
Applications 15431674, 14641226, 12384109, nor 61040363 do not disclose discharging or location of the outdoors in relation to the device, the claims with this subject matter will not be given priority to 15431674 nor “the cooling substance being circulated through a condenser unit disposed within a walled area of the air conditioning apparatus; at least one condenser fan associated with the condenser unit to emit heat from the cooling substance being circulated, the heat being vented into the external environment, thereby allowing the cooling substance to cool and condense”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7278273 to Whitted (Whitted) in view of U.S. PGPUB 20070094946 to Schoeny (Schoeny) and U.S. PGPUB 20110239683 to Czamara (Czamara).
Regarding claims 1 and 16, Whitted teaches an air conditioning apparatus comprising: a warm air intake opening for receiving warm air (duct and opening in 48b); a cool air outlet opening for emitting cool air (duct and opening of 48a); an exhaust air opening for emitting vented air (opening in 14 connected to 16); a heat exchange unit containing at least one exhaust fan that emits the vented air, thereby allowing return air to pass through a return opening (heat exchanger in 14, col.4  lines 1-5 and the blower is taught in Col. 7 line 60 – Col. 8 line 17 which in combination form the heat exchange unit); a condenser unit (16) which cools the filtered air to create cool air; and a direct cooling coil filled with a 
Whitted is silent on an exhaust canopy that covers the at least one exhaust fan and provides an opening through which the vented air will pass, the exhaust canopy further including a plurality of exhaust canopy louvers, the plurality of exhaust canopy louvers being controlled to open or close; a filter chamber configured to receive and filter the return air to provide filtered air, a condenser unit coupled to the filter chamber, at least one condenser fan that emits heat from the condenser unit; the condenser canopy further including a plurality of condenser canopy louvers, the plurality of condenser canopy louvers being controlled to open or close; and a cool air fan operable to push the cool air toward the cool air outlet opening.
Schoeny teaches an exhaust canopy that covers the exhaust fan and provides an opening through which the vented air will pass (52) to the external environment (Paragraph 0021). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Whitted with the teachings of Schoeny to provide an exhaust canopy that covers the at least one exhaust fan and provides an opening through which the vented air will pass to the external environment. Doing so would prevent the external environment from contaminating the duct.

Regarding claim 2, Whitted is silent on an outlet damper operable to control an amount of the cool air delivered from the condenser unit to the cool air outlet opening. 
Czamara teaches an outlet damper (164) operable to control an amount of the cooled air delivered from the air cooling area to the cool air inlet duct (Paragraph 0055). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Whitted with the teachings of Czamara to provide an outlet damper operable to control an amount of the cool air delivered from the condenser unit to the cool air outlet opening. Doing so would allow the device to have automatic control of the mixed air based on a measurement for more efficiency and remove impurities from the compressed air for better quality of air for workers
Regarding claims 3 and 17, the modified device Whitted teaches wherein the heat exchange unit is disposed above the filter chamber and the condenser unit (16), and wherein the top surface of the condenser unit is adjacent to the top surface of the heat exchange unit (heat exchanger in 14, Col 4 lines 1-5 and the blower is taught in Col. 7 line 60 – Col. 8 line 17 which in combination form the heat exchange unit and the filter chamber taught in combination below would be in 14 of Whitted).
Regarding claims 5 and 18, Whitted is silent on a control system, the control system operable to automatically control each of the plurality of exhaust canopy louvers and the plurality of condenser canopy louvers in dependence on a predetermined noise profile and precipitation signals from a precipitation sensor.
Czamara teaches a control system, the control system operable to automatically control each of the plurality of exhaust canopy louvers and the plurality of condenser canopy louvers in dependence on a predetermined noise profile and precipitation signals from a precipitation sensor (316, Paragraph 0062, 174 opens and closes based on air flow and noise). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Whitted with the teachings of Czamara to provide a control system, the control system operable to automatically control each of the plurality of exhaust canopy louvers and the plurality of condenser canopy louvers in dependence on a predetermined noise profile and precipitation signals from a precipitation sensor. Doing so would allow the device to have automatic control of the mixed air based on a measurement for more efficiency and remove impurities from the compressed air for better quality of air for workers
Regarding claims 6 and 19, Whitted is silent on wherein the plurality of exhaust canopy louvers and the plurality of condenser canopy louvers are controlled to operate in the same manner and thereby be maintained in a same relative position.
Czamara teaches wherein the plurality of exhaust canopy louvers and the plurality of condenser canopy louvers are controlled to operate in the same manner and thereby be maintained in a same 
Regarding claims 7 and 20, the modified device of Whitted teaches wherein the control system is further operable to automatically control each of the at least one exhaust fan, a return damper, an outside air damper, the condenser unit, a bypass damper, the cool air fan, and the outlet damper (control disclosed throughout the specification of Whitted and Czamara).
Regarding claim 8, Whitted is silent on the exhaust canopy and the condenser canopy are each made of metal.
Schoeny teaches the exhaust canopy (52) and the condenser canopy are each made of metal (Paragraph 0021). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Whitted with the teachings of Schoeny to provide the exhaust canopy and the condenser canopy are each made of metal. Doing so would prevent the external environment from contaminating the duct.
Regarding claim 9, Whitted is silent on the first housing is attachable to and detachable from the second housing.
Czamara teaches the first housing is attachable to and detachable from the second housing using bolts (para.0071). It would have been obvious to one of ordinary skill in the art to have modified .

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitted in view of Schoeny, Czamara, and U.S. PGPUB 20100051563 to Schreiber (Schreiber).
Regarding claim 12, Whitted is silent on wherein the warm air intake opening and the cool air outlet opening connect with the exterior wall of a building. 
Schreiber teaches wherein the warm air intake opening and the cool air outlet opening connect with the exterior wall of a building (Paragraph 0016 and inlets and outlets 70, Figure 3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Whitted with the teachings of Scheiber to provide wherein the warm air intake opening and the cool air outlet opening connect with the exterior wall of a building. Doing so would allow for additional heat exchange in the device and for optional placements outside.
Regarding claim 13, Whitted is silent on wherein the air conditioning apparatus is disposed in an outdoor environment. 
Schreiber teaches wherein the air conditioning apparatus is disposed in an outdoor environment (Paragraph 0016 and inlets and outlets 70, Figure 3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Whitted with the teachings of Scheiber to provide wherein the air conditioning apparatus is disposed in an outdoor environment. Doing so would allow for additional heat exchange in the device and for optional placements outside.
Regarding claim 14, Whitted is silent on wherein the at least one exhaust fan emits the vented air into the outdoor environment. 
Schreiber teaches wherein the at least one exhaust fan emits the vented air into the outdoor environment (Paragraph 0016 and inlets and outlets 70, Figure 3). It would have been obvious to one of 
Regarding claim 15, Whitted is silent on wherein the at least one condenser fan emits heat from the condenser unit into the outdoor environment.
Schreiber teaches wherein the at least one condenser fan emits heat from the condenser unit into the outdoor environment (Paragraph 0016 and inlets and outlets 70, Figure 3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Whitted with the teachings of Scheiber to provide wherein the at least one condenser fan emits heat from the condenser unit into the outdoor environment. Doing so would allow for additional heat exchange in the device and for optional placements outside.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over 
Claims 1, 2, 16, and 17 read on claim 1 of 9693486 and claim 1 of 10888034.
Claim 3 reads on claim 1 of 9693486 and claim 1 of 10888034.
Claim 4 reads on claim 2 of 9693486 and claim 2 of 10888034.
Claim 5 and 18 reads on claim 3 of 9693486 and claims 7 and 14 of 10888034.
Claims 6 and 19 read on claim 4 of 9693486 and claim 8 of 10888034.
Claims 7 and 20 read on claim 5 of 9693486 and claim 9 of 10888034.
Claims 8 reads on claim 6 of 9693486 and claim 10 of 10888034.
Claim 9 reads on claim 8 of 9693486 and claim 4 of 10888034.
Claim 10 reads on claim 9 of 9693486 and claim 5 of 10888034.
Claim 11 reads on claim 10 of 9693486 and claim 6 of 10888034.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        5/18/21